The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                July 28, 2022

                                2022COA82

No. 18CA2319, People v. Lancaster — Crimes — Colorado
Victim and Witness Protection Act of 1984 — Bribing a Witness
or Victim — Official Proceeding

     As a matter of first impression, a division of the court of

appeals interprets the phrase “any official proceeding” in the bribery

statute, section 18-8-703(1), C.R.S. 2021, and holds that it is not

limited to existing proceedings but also encompasses future

proceedings. The division concludes sufficient evidence supports

the defendant’s bribery conviction even though the bribery occurred

before charges were filed. The division similarly finds sufficient

evidence to support the sexual assault – victim incapable conviction

and discerns no abuse of discretion in the trial court’s admission of

prior act evidence. The judgment is affirmed.
COLORADO COURT OF APPEALS                                         2022COA82


Court of Appeals No. 18CA2319
Jefferson County District Court No. 06CR1949
Honorable M.J. Menendez, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Larry Gene Lancaster,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                  Division A
                          Opinion by JUDGE FREYRE
                         Fox and Lipinsky, JJ., concur

                           Announced July 28, 2022


Philip J. Weiser, Attorney General, Brenna A. Brackett, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Leslie A. Goldstein, Alternate Defense Counsel, Steamboat Springs, Colorado,
for Defendant-Appellant
¶1    As a matter of first impression, we are asked to interpret the

 meaning of “official proceeding” in the bribery statute, § 18-8-

 703(1), C.R.S. 2021, and its temporal proximity requirement to the

 criminal conduct. Does the bribery statute require that a defendant

 offer, confer, or agree to confer a benefit to a victim, witness, or

 person only after official proceedings have been initiated, as Larry

 Gene Lancaster contends? We answer that question no and hold

 that bribery occurs when a defendant offers, confers, or agrees to

 confer any benefit to someone he believes is to be called, or who

 may be called, to testify in any official proceeding covered by section

 18-8-501(3), C.R.S. 2021, with the intent to influence such

 testimony.

¶2    Lancaster appeals the judgment entered after a jury convicted

 him of sexual assault on a child less than fifteen, unlawful sexual

 contact of a child, sexual assault (victim incapable of appraising the

 nature of his conduct), contributing to the delinquency of a minor,

 and two counts of bribery. We affirm.

                       I.    Factual Background

¶3    During his seventh-grade year, thirteen-year-old J.C. met

 Lancaster when J.C. was shoveling snow with his friend at their


                                     1
 condominium complex. Lancaster, who lived in the same complex,

 asked J.C. and his friend to shovel snow from around his car and

 patio and the boys agreed. After they finished shoveling, Lancaster

 invited the boys inside and fed them.

¶4    Several months passed before J.C. returned to Lancaster’s

 home with his friend. J.C. offered to do some household chores for

 Lancaster and Lancaster accepted because he had a broken leg.

 J.C. then continued to help Lancaster with household chores every

 week or every other week in exchange for money.

¶5    During his eighth-grade year, J.C., now fourteen, began using

 drugs and alcohol. He also frequented Lancaster’s home more often

 to make money to support these habits. Sometimes J.C. would

 help clean and, at other times, he would hang out, watch television,

 or attend a party at Lancaster’s home. During one party, J.C.

 asked Lancaster if he could have an alcoholic drink and Lancaster

 gave one to him. Over time, the two increased the frequency of

 their drinking together, as well as the amount of alcohol they

 drank.

¶6    Near the end of the summer before ninth grade, J.C. and

 Lancaster were drinking and putting away clothes in Lancaster’s


                                   2
 bedroom when J.C. saw some pornographic videos on top of the

 television. Lancaster noticed that J.C. saw the videos and put one

 in the DVD player. As they watched, Lancaster rubbed J.C.’s penis,

 first over the clothing and then under it. Lancaster was interrupted

 by a knock at the door or a phone call, which he answered.

 Shocked at what had occurred, J.C. rushed to the bathroom and

 closed the door. Shortly thereafter, Lancaster opened the bathroom

 door and asked if J.C. was “going to finish what he had started.”

 J.C. then masturbated to ejaculation while Lancaster watched.

 After the sexual encounter, J.C. told Lancaster that he needed to go

 home. Lancaster gave J.C. $20 and said, “Don’t tell anyone what

 happened or I’m going to jail.”

¶7    J.C. continued to frequent Lancaster’s home after the

 encounter because he was “getting drunk for free” and he “felt like

 it was a safe place to go to at the time.” He started drinking “more

 and more” and the sexual abuse progressed. J.C. went to

 Lancaster’s home nearly every day and, after he drank two or three

 mixed drinks, Lancaster performed oral sex on him while he

 watched pornography. Before performing oral sex, Lancaster closed

 the blinds and locked the door while J.C. undressed in the


                                   3
 bathroom. Lancaster also undressed and waited for J.C. in the

 bedroom. On one or two occasions, Lancaster asked J.C. to touch

 his penis, so J.C. masturbated him. After each sexual encounter,

 Lancaster gave J.C. money.

¶8      The next summer, Lancaster had a party, and J.C. drank

 alcohol throughout the day. After everyone left, J.C. and Lancaster

 continued drinking and raced to see who could finish his drink

 first. At this point, J.C. had ingested ten to twelve drinks, was

 drunk, could not stand or walk a straight line, and could not see

 straight. He “was drunk enough to where [he] just agreed to

 anything and, to a certain extent, [he] didn’t know where [he] was

 at.”

¶9      When Lancaster began shutting the blinds and locking the

 doors, J.C. “knew what was going to happen.” He went to the

 bathroom to undress and then entered the living room, where

 Lancaster performed oral sex on him. Partway through, Lancaster

 stopped and asked if he could “fuck” J.C., and J.C. said yes.

 Lancaster then retrieved a condom and lubricant before anally

 penetrating J.C. When the pain became too great, J.C. got up and




                                   4
  told Lancaster that he had to go home. J.C. then walked home and

  went straight to bed.

¶ 10   The next morning, J.C. was still in pain and felt “disgusted”

  and “absolutely violated.” Lancaster repeatedly called J.C., asking

  him to come over but J.C. said no. J.C. then heard a knock at the

  door, and it was Lancaster. Lancaster handed him $50 and said,

  “Here’s for last night. Don’t tell anyone or I really will go to jail.”

¶ 11   A few days later, J.C. returned to Lancaster’s home and their

  relationship continued for about a month and a half as it had before

  the anal sex incident. Lancaster would perform oral sex on J.C.

  and J.C. would do household chores for money. But J.C. stopped

  seeing Lancaster after he went into alcohol and drug treatment. Six

  months into his sobriety, J.C. told his outpatient counselor about

  the sexual abuse and he subsequently reported the abuse to the

  police.

¶ 12   The jury convicted Lancaster of sexual assault on a child less

  than fifteen, unlawful sexual contact of a child, sexual assault

  (victim incapable of appraising the nature of his conduct),




                                       5
  contributing to the delinquency of a minor, and two counts of

  bribery.1

                             II.   Sufficiency

¶ 13   Lancaster first contends that the prosecutor produced

  insufficient evidence to support his convictions of sexual assault

  (victim incapable of appraising the nature of his conduct), and

  bribery. He argues that insufficient evidence showed that J.C. was

  incapable of appraising the nature of his conduct when he agreed to

  engage in anal sex with Lancaster. He also argues there was

  insufficient evidence to support his bribery convictions because

  Lancaster gave J.C. money in exchange for his silence before any

  official proceedings were initiated. We address and reject each

  contention.

                        A.    Standard of Review

¶ 14   In assessing the sufficiency of the evidence to support a

  conviction, we employ the substantial evidence test to determine

  whether the evidence, viewed as a whole, and in the light most




  1 The State also charged Lancaster with sexual assault on a child
  less than fifteen for conduct against J.C.’s younger brother but the
  jury acquitted him on that charge.

                                     6
  favorable to the prosecution, is sufficient to support a conclusion by

  a reasonable person that the defendant is guilty of the crimes

  charged beyond a reasonable doubt. Clark v. People, 232 P.3d

  1287, 1291 (Colo. 2010). We must give the prosecution the benefit

  of every reasonable inference that may fairly be drawn from the

  evidence. People v. Duran, 272 P.3d 1084, 1090 (Colo. App. 2011).

¶ 15   “The pertinent question is whether, after viewing the evidence

  in the light most favorable to the prosecution, a rational trier of fact

  could have found the essential elements of the crime beyond a

  reasonable doubt.” Clark, 232 P.3d at 1291. The jurors are

  entrusted with resolving the weight and credibility of the evidence.

  People v. McGlotten, 166 P.3d 182, 188 (Colo. App. 2007). And we

  do not sit as the thirteenth juror to reassess credibility or to reweigh

  the evidence presented to the jury. Clark, 232 P.3d at 1293.

¶ 16   We review de novo questions of statutory interpretation.

  People v. Perez, 2016 CO 12, ¶ 8. When construing a statute, our

  primary task is to ascertain and give effect to the General

  Assembly’s intent. Turbyne v. People, 151 P.3d 563, 567 (Colo.

  2007). We begin with the statute’s plain language. People v.

  Huckabay, 2020 CO 42, ¶ 13. “If the language is clear and


                                     7
  unambiguous on its face, we simply apply it as written and will not

  resort to other interpretive aids.” Id. We “respect the legislature’s

  choice of language,” and we “do not add words to the statute or

  subtract words from it.” Turbyne, 151 P.3d at 567-68.

                  B.   Sexual Assault – Victim Incapable

¶ 17   Section 18-3-402(1)(b), C.R.S. 2021, provides that a person

  commits sexual assault if he “knowingly inflicts sexual intrusion or

  sexual penetration on a victim” and “knows that the victim is

  incapable of appraising the nature of the victim’s conduct.” A

  victim is incapable of appraising the nature of his conduct in a

  situation where “a victim is cognitively unable to appreciate h[is]

  conduct; in other words, it involves a victim who simply cannot

  understand what []he is doing.” Platt v. People, 201 P.3d 545, 548

  (Colo. 2009).

¶ 18   Lancaster contends that J.C. was not so drunk as to not

  understand what was happening or to not remember the details of

  the sexual assault. He points to J.C.’s detailed testimony about the

  sexual assault as evidence that he was “oriented to time, place[,]

  and sequence of events.”




                                     8
¶ 19   Contrary to Lancaster’s contention, we conclude that the

  prosecution presented sufficient evidence that J.C. was incapable of

  appraising the nature of his conduct, based on the following

  evidence:

           J.C. was fifteen at the time of the sexual assault and

              weighed approximately 95 to 100 pounds.

           He drank ten to twelve mixed drinks throughout the day.

           He testified that he could not stand up, walk a straight

              line, or see straight.

           He testified that he was so drunk that he “just agreed to

              anything and, to a certain extent, [he] didn’t know where

              [he] was at.”

           After all the other guests had left, Lancaster raced J.C. to

              see who could drink the mixed drinks faster.

  See People in Interest of G.B., 2018 COA 77, ¶¶ 15-16 (although the

  victim testified that she “knew what was going on,” there was

  sufficient evidence that she was incapable of appraising the nature

  of her conduct).

¶ 20   Viewing this evidence in the light most favorable to the

  prosecution, we conclude that the jury could determine beyond a

                                       9
  reasonable doubt that Lancaster knew that J.C. was incapable of

  appraising the nature of his conduct.

                               C.    Bribery

¶ 21   Lancaster also contends that there was insufficient evidence to

  support his bribery convictions because official proceedings had not

  yet been initiated at the time he gave J.C. money to attempt to buy

  his silence. The parties do not dispute that official proceedings had

  not been initiated at the time of the alleged bribe. The People,

  however, contend that an official proceeding does not need to be

  initiated before the bribery statute applies, reasoning that a

  defendant who offers, confers, or agrees to confer any benefit to a

  witness, victim, or person with the intent to influence their

  testimony in pending or future proceedings constitutes bribery.

¶ 22   As relevant here, a person commits bribery of a witness or

  victim if he

             offers, confers, or agrees to confer any benefit
             upon a witness, or a victim, or a person he or
             she believes is to be called to testify as a
             witness or victim in any official proceeding . . .
             with intent to . . . [i]nfluence the witness or
             victim to testify falsely or unlawfully withhold
             any testimony.

  § 18-8-703(1)(a) (emphasis added).


                                     10
¶ 23      In People v. Yascavage, our supreme court considered whether

  the tampering statute, § 18-8-707, C.R.S. 2021, “requires that the

  victim or witness with whom the defendant allegedly tampered was

  legally summoned and whether the general assembly intended

  ‘legally summoned’ to mean ‘subpoenaed’ or ‘subject to legal

  process.’” 101 P.3d 1090, 1091 (Colo. 2004). In doing so, the court

  interpreted the statute as a whole, including the phrase “any official

  proceeding.” Id. at 1093. We find the court’s analysis analogous

  here.

¶ 24      Similar to the bribery statute, section 18-8-707(1) provides as

  follows:

               A person commits tampering with a witness or
               victim if he intentionally attempts without
               bribery or threats to induce a witness or victim
               or a person he believes is to be called to testify
               as a witness or victim in any official proceeding
               or who may be called to testify as a witness to
               or victim of any crime to [do one of the
               following].

  (Emphasis added.)

¶ 25      The court first identified the class of persons the legislature

  intended to protect — witnesses and victims. Yascavage, 101 P.3d

  at 1093-94. Because the definitions of “witness” and “victim” apply



                                       11
  to a broad class of persons, so too does the protection from

  tampering. Id. at 1094; see also § 18-8-702(2), C.R.S. 2021

  (definition of “[w]itness”); § 18-8-702(1) (definition of “[v]ictim”).

¶ 26   Next, the supreme court found that the nexus between the

  protected class of persons and the harm to be avoided —

  “obstruction of justice” — “is that the defendant must believe the

  person is or will be a participant in any official proceeding.”

  Yascavage, 101 P.3d at 1094. Thus, tampering “occurs when a

  defendant intentionally attempts to interfere with someone he

  believes is to be called, or who may be called, to testify in any

  proceeding covered by section 18-8-501.” Id. The court did not

  limit the application of tampering only to official proceedings that

  had already been initiated. Id.

¶ 27   As in Yascavage, we must view section 18-8-703 in its

  entirety. Applying Yascavage’s analytic framework, we conclude

  that the bribery statute is intended to protect not only witnesses

  and victims, but also persons whom a defendant believes may be

  called to testify. Thus, the class of persons protected by the bribery

  statute is broader than that of the tampering statute. And the class

  of protected persons is not limited to those designated as witnesses


                                      12
  or victims after an official proceeding has been initiated, but also

  includes those with knowledge of a crime who may be called in a

  future proceeding. See § 18-8-702(2)(a) (defining a “[w]itness” as

  any person “[h]aving knowledge of the existence or nonexistence of

  facts relating to any crime”).

¶ 28   We next look to the phrase “any official proceeding.” A

  defendant must believe that a witness, victim, or person will be

  called as a witness or victim in any official proceeding. An “official

  proceeding” is any

             proceeding heard before any legislative,
             judicial, administrative, or other government
             agency, or official authorized to hear evidence
             under oath, including any magistrate, hearing
             examiner, commissioner, notary, or other
             person taking testimony or depositions in any
             such proceedings.

  § 18-8-501(3).

¶ 29   However, neither the bribery statute, nor the definition of

  “official proceeding,” contains an express time limitation on “any

  official proceeding.” We therefore conclude that the phrase “any

  official proceeding” is not limited to pending official proceedings and

  includes future proceedings. Accordingly, a person commits bribery

  by offering, conferring, or agreeing to confer a benefit to a witness,


                                    13
  victim, or person that he, she, or they believes will be called or may

  be called to testify, with the intent to influence such testimony.

  This is consistent with our supreme court’s interpretation of the

  same phrase in the tampering statute.

¶ 30   Further, a majority of jurisdictions that have considered this

  issue have also concluded that whether a defendant may be

  convicted of bribery does not depend on whether an “official

  proceeding” has been initiated, but instead depends on whether the

  defendant believes the witness or victim is or will be participating in

  a pending or future official proceedings. See Briggs v. State, 226

  So. 3d 59, 62 (Miss. 2017); State v. Gray, 258 P.3d 242, 246 (Ariz.

  Ct. App. 2011) (citing State v. Ferraro, 198 P.2d 120, 121-22 (Ariz.

  1948)); Barnette v. State, 855 So. 2d 1129, 1134-35 (Ala. Crim. App.

  2003); Penn v. Commonwealth, 687 S.W.2d 135 (Ky. 1985).

¶ 31   Here, Lancaster gave J.C. money after sexually assaulting him

  and asked him not to tell anyone or he would go to jail. Viewing

  this evidence in the light most favorable to the prosecution, we

  conclude that a reasonable jury could conclude that Lancaster

  believed that J.C. would be called to testify in a future criminal




                                    14
  proceeding, and that he gave J.C. the money to influence his future

  testimony.

                         III.   Prior Acts Evidence

¶ 32   Last, Lancaster contends that the trial court erroneously

  admitted prior act evidence under CRE 404(b) and section 16-10-

  301, C.R.S. 2021, because that evidence was too dissimilar and

  remote in time to be logically relevant to this case, its prejudicial

  effect substantially outweighed its minimal probative value, and it

  was insufficient to establish a pattern as alleged by the prosecution.

  We disagree.

                                A.   Prior Act

¶ 33   In 1990, eighteen-year-old M.O. met Lancaster while M.O. was

  working across the street from Lancaster’s employer and the two

  became friends. One day, Lancaster invited M.O. over to eat pizza,

  watch movies, and stay the night. Lancaster also offered to drive

  M.O. to Lancaster’s home and take him back to work the following

  morning. M.O. agreed. When they got to Lancaster’s home,

  another young man was there, and they all drank beer together.

  M.O. became tired and fell asleep on the couch and the other young

  man left.


                                     15
¶ 34   Later in the evening, M.O. woke up to Lancaster performing

  oral sex on him. M.O. rolled over and said, “[W]hat the fuck is

  going on?” Lancaster responded that he “thought [M.O.] wanted it”

  and M.O. made it clear that he did not. Lancaster then went to his

  bedroom and slammed the door. M.O. stayed awake until

  Lancaster took him back to work the following morning.

¶ 35   M.O. told his girlfriend what had happened, and she advised

  him to tell his mother. He subsequently reported the sexual contact

  to the police. Detective Scott Buckley asked him to place a “pretext”

  phone call to Lancaster to talk about the sexual contact and he

  agreed. During the call, M.O. asked Lancaster, “[W]hy did you wait

  till I was asleep instead of when I was awake? Did you think that’s

  easier to break it to me or something?” And Lancaster responded,

  “Yeah.”

¶ 36   Based on that phone call, Buckley interviewed Lancaster.

  Lancaster told Buckley that, when he noticed M.O. falling asleep, he

  asked M.O. whether he preferred to sleep in bed with him or on the

  couch. M.O. said the couch. He laid a blanket over M.O. and

  patted him over the groin area. He said that M.O. “wiggled a little

  bit” and he took that as a sign that M.O. liked it. He then started


                                   16
  rubbing M.O.’s penis over the blanket. When M.O. became erect,

  he took M.O.’s penis out of his pants and started performing oral

  sex on him. After about two minutes, M.O. woke up and said no.

  Lancaster asked M.O. if he was sure because it looked like M.O.

  was enjoying it. M.O. again responded no and Lancaster stopped.

              B.    Standard of Review and Applicable Law

¶ 37   “Trial courts are accorded substantial discretion when

  deciding whether to admit evidence of other acts.” Yusem v. People,

  210 P.3d 458, 463 (Colo. 2009). Therefore, we review a trial court’s

  decision to admit other acts evidence for abuse of discretion and

  will only disturb the ruling if it was “manifestly arbitrary,

  unreasonable, or unfair.” Id.

¶ 38   If defense counsel timely objects to the evidence on the

  grounds raised on appeal, we review for harmless error. Lehnert v.

  People, 244 P.3d, 1180, 1185 (Colo. 2010). An error is harmless if

  it does not “substantially influence[] the verdict or affect[] the

  fairness of the trial.” Hagos v. People, 2012 CO 63, ¶ 12 (quoting

  Tevlin v. People, 715 P.2d 338, 342 (Colo. 1986)).

¶ 39   Generally, evidence of other crimes, wrongs, or acts is not

  admissible to prove the character of a person to show that the


                                     17
  person acted in conformity with the character trait on a particular

  occasion. People v. Rath, 44 P.3d 1033, 1038 (Colo. 2002); see also

  CRE 404(b). However, such evidence may be admissible to prove

  “motive, opportunity, intent, preparation, plan, knowledge, identity,

  absence of mistake, or lack of accident.” CRE 404(b)(2); Yusem,

  210 P.3d at 463.

¶ 40   In sexual assault prosecutions, other act evidence is

  admissible for any purpose other than propensity, including,

             [r]efuting defenses, such as consent or recent
             fabrication; showing a common plan, scheme,
             design, or modus operandi, regardless of
             whether identity is at issue and regardless of
             whether the charged offense has a close nexus
             as part of a unified transaction to the other
             act; showing motive, opportunity, intent,
             preparation, including grooming of a victim,
             knowledge, identity, or absence of mistake or
             accident; or for any other matter for which it is
             relevant.

  § 16-10-301(3).

¶ 41   Before admitting evidence under CRE 404(b) and section 16-

  10-301, the trial court must perform an analysis under People v.

  Spoto, 795 P.2d 1314 (Colo. 1990), and determine whether (1) the

  evidence relates to a material fact; (2) the evidence is logically

  relevant; (3) the logical relevance is independent of the intermediate


                                     18
  inference that the defendant was acting in conformity with his or

  her bad character; and (4) the evidence has probative value that is

  not substantially outweighed by the danger of unfair prejudice.

  People v. Jones, 2013 CO 59, ¶ 14; Spoto, 795 P.2d at 1318. The

  court must also determine, by a preponderance of the evidence,

  that the other act occurred, and that the defendant committed the

  act. People v. Garner, 806 P.2d 366, 373 (Colo. 1991).

                               C.   Analysis

¶ 42   We first reject Lancaster’s contention that the prosecutor

  failed to provide a precise evidential hypothesis for the admission of

  the prior act evidence. See Rath, 44 P.3d at 1039 (“[T]he

  prosecution must articulate a precise evidential hypothesis by

  which a material fact can be permissibly inferred . . . .”).

¶ 43   At the first hearing on the prosecutor’s motion to admit prior

  act evidence, the trial court deferred ruling on the motion and

  ordered the prosecutor to file a supplemental motion articulating “a

  precise evidential hypothesis as to which element the prior bad acts

  are relevant to.” However, neither the supplemental motion nor the

  trial court’s ruling granting the motion are in the record before us.

  Therefore, we must presume that the prosecutor complied with the


                                     19
  trial court’s order and articulated a precise evidential hypothesis for

  the admission of the prior act evidence. See People v. Ullery, 984

  P.2d 586, 591 (Colo. 1999) (“If the appealing party fails to provide

  us with such a complete record, we must presume the correctness

  of the trial court’s proceedings.”).

¶ 44   We now turn to the admissibility of the evidence and first

  consider whether the prior act evidence relates to a material fact.

  See Spoto, 795 P.2d at 1318 (defining a material fact as one that is

  “of consequence to the determination of the action” (quoting CRE

  401)). We conclude that M.O.’s age, Lancaster befriending M.O.

  before inviting him to his home, Lancaster providing M.O. alcohol

  before initiating sexual contact, and Lancaster beginning the sexual

  contact by first touching M.O.’s penis over his pants and

  progressing to oral sex are probative of Lancaster’s motive, common

  plan, and knowledge. Because these are “well-accepted methods of

  proving the ultimate facts necessary to establish the commission of

  a crime,” we discern no abuse of discretion in the trial court’s

  finding on Spoto’s first prong. Rath, 44 P.3d at 1040; see also

  People v. Cousins, 181 P.3d 365, 371 (Colo. App. 2007) (“Proof of




                                     20
  other acts can be introduced to establish motive as a cause of the

  charged crime.”).

¶ 45   We similarly conclude that the prior act evidence is logically

  relevant and makes it more likely that Lancaster acted knowingly

  and for purposes of sexual arousal, gratification, or abuse when he

  touched J.C.’s penis. See Spoto, 795 P.2d at 1318 (defining logical

  relevance as evidence having “any tendency to make the existence

  of [the material fact] more probable or less probable than it would

  be without the evidence” (quoting CRE 401)). As with J.C., M.O.’s

  testimony that Lancaster befriended him before inviting him to his

  home, gave him alcohol, and waited for the other guest to leave

  before sexually assaulting him demonstrates a common plan or

  scheme. See Rath, 44 P.3d at 1040 (concluding that evidence of

  prior acts was logically relevant to prove a material fact because the

  incidents “were part of a pattern of behavior . . . demonstrating a

  method for committing crimes like those for which [the defendant]

  was on trial”). Although there are some differences in the

  circumstances surrounding each offense, namely the length of time

  of sexual abuse, “it is not essential that the means of committing

  the other crimes replicate in all respects the manner in which the


                                    21
  crime charged was committed.” People v. McKibben, 862 P.2d 991,

  993 (Colo. App. 1993). In both cases, Lancaster befriended male

  teenagers and waited until they had consumed alcohol and were in

  a vulnerable state to sexually assault them.

¶ 46   Additionally, evidence of a defendant’s motive is probative of

  whether the defendant possessed the requisite mental state — here,

  knowledge. M.O.’s testimony helped explain Lancaster’s decision to

  befriend J.C., to spend time with J.C. alone in his home, and to

  offer J.C. alcohol. The prior act evidence was, therefore, probative

  of Lancaster’s intent and knowledge. Thus, we discern no abuse of

  discretion in the court’s findings regarding Spoto’s second prong.

¶ 47   We next conclude that the prior act is logically relevant

  independent of the bad character inference prohibited by CRE

  404(b). This third step “does not demand the absence of the bad

  character inference but merely requires that the proffered evidence

  be logically relevant independent of that inference.” People v.

  Snyder, 874 P.2d 1076, 1080 (Colo. 1994). Although we

  acknowledge that the prior act evidence undoubtedly injected some

  bad character evidence into the trial, the crucial question is




                                    22
  whether a jury could reasonably consider that evidence for a proper

  purpose, independent of this bad character inference.

¶ 48   Here, the factual similarities between the cases create the

  strong inference that Lancaster had a common plan and motive —

  that he looked for an opportunity to be alone with teenage males,

  that he made the males vulnerable by giving them alcohol, and that

  he did so with the intent to sexually assault them. See People v.

  Delgado, 890 P.2d 141, 143-44 (Colo. App. 1994) (explaining that a

  common plan “does not rest on the prohibited inference that [a]

  defendant committed the crime charged because he was acting in

  accordance with a generally bad character” but rather is relevant

  because it shows a defendant’s “tendency to commit an act in a

  particular way”).

¶ 49   We are not persuaded otherwise by Lancaster’s argument that

  the prior act was too remote in time to be logically relevant to a

  material fact independent of bad character. When enacting section

  16-10-301, the General Assembly found that “evidence of other

  sexual acts is typically relevant and highly probative, and it is

  expected that normally the probative value of such evidence will

  outweigh any danger of unfair prejudice, even when incidents are


                                    23
  remote from one another in time.” § 16-10-301(1) (emphasis added);

  see also Adrian v. People, 770 P.2d 1243, 1245-56 (Colo. 1989)

  (remoteness is only one factor that a court should consider in

  determining the probative value of prior act evidence); People v.

  Shores, 2016 COA 129, ¶ 48 (finding no abuse of discretion in the

  admission of other act evidence that occurred nearly two decades

  prior). And, we are not persuaded by Lancaster’s assertion that a

  single prior act is insufficient to demonstrate a common plan.

  When, as here, a defendant takes multiple steps during a single

  prior act, the steps together are sufficient to demonstrate a common

  scheme or plan. See Delgado, 890 P.2d at 144. Therefore, we

  conclude that the jury could consider the prior act evidence for its

  proper purpose, independent of the bad character inferences and,

  thus, that Spoto’s third prong is satisfied.

¶ 50   Finally, Spoto’s fourth prong requires us to determine whether

  the probative value of the evidence is substantially outweighed by

  the danger of unfair prejudice under CRE 403. Because prior acts

  always have the potential for prejudice, it is only unfair prejudice

  that substantially outweighs probative value that requires

  exclusion. Yusem, 210 P.3d at 467 (citing Masters v. People, 58


                                     24
  P.3d 979, 1001 (Colo. 2002)). Factors relevant to a CRE 403

  analysis include (1) the importance of the fact of consequence for

  which the evidence is offered; (2) the strength and length of the

  chain of inferences necessary to establish the fact of consequence;

  (3) the availability of alternative means of proof; (4) whether the fact

  of consequence is disputed; and (5) the potential effectiveness of a

  limiting instruction. Id. at 467-68.

¶ 51   Weighing these factors, and affording the evidence its

  maximum probative value, we reject Lancaster’s argument that the

  circumstances of each case were so disparate in nature as to be

  relevant to only bad character. Instead, for the reasons described,

  we conclude the prior act evidence was highly probative of

  Lancaster’s motive, common plan, and knowledge for the reasons

  stated above.

¶ 52   We further reject Lancaster’s contention that Detective

  Buckley’s testimony regarding the “pretext” call improperly

  bolstered M.O.’s testimony. Buckley did not testify about the

  veracity of M.O.’s testimony; he only testified about his interviews

  with M.O. and Lancaster. He also provided additional information




                                     25
  about the pretext phone call that triggered the interview with

  Lancaster.

¶ 53   Finally, the trial court read a limiting instruction before J.C.’s

  testimony, and it provided the jury with a written limiting

  instruction before deliberations. Absent contrary evidence, we

  presume the jury understood and followed these instructions.

  People v. Moody, 676 P.2d 691, 697 (Colo. 1984).

¶ 54   Accordingly, we discern no abuse of discretion in the court’s

  admission of the prior act evidence.

                             IV.   Conclusion

¶ 55   The judgment is affirmed.

       JUDGE FOX and JUDGE LIPINSKY concur.




                                    26